Little, J.
1. A petition in the name of the “ Columbia Jewelry Company ” as plaintiff is amendable so as to show that the company is a partnership composed of individuals.
2. Even if an order for merchandise, procured by fraudulent representations made by an agent of the seller, authorized only to take and receive orders, is open, to cancellation on account of such fraud, the countermand must be delivered to the seller and not the agent.
3. Sending a countermand to such agent, with no attempt to communicate the same directly to the principal, is not sufficient to effect a rescission of the order.
4. Under the undisputed facts of the present case, there was no error in direct-
ing a verdict.

Judgment affirmed.


All the Justices concurring.